DETAILED ACTION
This office action is responsive to the response filed 4/13/2022.  Claims 1, 3, and 5-20 remain pending and under prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez-Conde et al (Windows on the Mind) in view of Martinez-Conde et al (US Pub No. 20100039617).

In regard to Claim 19, Martinez-Conde et al (Windows) disclose a method for determining a subject's attentional response to a stimulus, the method comprising the steps of: 
monitoring eye movements of the subject over a time period including a time of the stimulus (pg.62 graph bottom, left column first paragraph);  
measuring microsaccadic eye movement dynamics of the subject based on the eye movements (pg.62 graph bottom, left column first paragraph); 
calculating, from the microsaccadic eye movement dynamics, microsaccade rate over the time period including a time of the stimulus (pg. 62 text on left, graph on bottom); 
detecting whether a microsaccade rate suppression event, i.e. reduction, is present in the measured microsaccadic eye movement relative to the time of the stimulus changing (pg.62 graph bottom); 
determining the subject's attentional response to the stimulus based on the detection, i.e. graph, indicating the subject's attentional response (pg.62-63).
However, Martinez-Conde et al (Windows) does not expressly disclose generating a stimulus detection threshold based on the determined attentional response to the stimulus, the stimulus detection threshold defining a probability of the subject detecting the stimulus based on characteristics of the stimulus, nor the stimulus is introduced after the time period has begun.  It is noted that Martinez-Conde et al (Windows) disclose a desire to quantify covert attention (pg.64 left).

Martinez-Conde et al (‘617) teach that it is well known in the art to provide an analogous microsaccadic analysis device generating a stimulus detection threshold, i.e. covert foci/likelihood map of interest based on the determined attentional response, i.e. overt foci or other eye tracking microsaccades, to the stimulus, the stimulus detection threshold defining a probability, i.e. high, of the subject detecting the stimulus based on characteristics about the stimulus (0027-0029, 0033-0036, 0039, 0044-0051), to effectively enable individuals with certain motives to be differentiated from those without said motives (0059-0062).
Martinez-Conde et al (‘617) also teach the stimulus may be introduced after the time period has begun, i.e. wherein the introduction of the stimulus is defined when the image/fixation spot is moved, which occurs randomly and thus not at the beginning of the monitoring time period (0029, 0036, 0039).  The advantage to not having the stimulus introduced at the beginning of the monitoring time period is to prevent any conscious compensation or effort by the subject to change their attentional response to the stimulus.  It is further submitted that it is well-known in the art to introduce a visual stimulus after the start of monitoring periods, i.e. to measure one eye at a time as well as introduce randomness that prevents the subject from affecting the integrity of the test by anticipating the stimulus (for example see, US Pat No. 6290357 – Col.4: 11-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Martinez-Conde et al (Windows) to include generating a stimulus detection threshold based on the determined attentional response to the stimulus, the stimulus detection threshold defining a probability of the subject detecting the stimulus based characteristics of the stimulus as taught by Martinez-Conde et al (‘617) to quantify the covert attention of the subject for applications such as identifying individuals with certain motives to be differentiated from those without said motives.
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Martinez-Conde et al (Windows) such that the stimulus is introduced after the time period for monitoring eye movements has begun as taught by Martinez-Conde et al (‘617) to prevent the subject from affecting the integrity of the test by anticipating the stimulus, including its change, due to its introduction being random as opposed to fixed.

Claim 20: Martinez-Conde et al (Windows) as modified disclose the invention above but do not expressly disclose a memory.  Martinez-Conde et al (‘617) disclose a memory in host device 18 for storing the generated stimulus detection threshold, best seen in Figure 1 (0024).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Martinez-Conde et al (Windows) as modified by Martinez-Conde et al (‘617) such that there is storing, in memory of a host device, the generated stimulus detection threshold as taught by Martinez-Conde et al (‘617) as an effective configuration to do so.


Allowable Subject Matter
Claim 1, 3, and 5-18 are allowed.


Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.  Applicant contends that Martinez-Conde et al (‘617) does teach defining a probability of a subject detecting a stimulus because the reference is focused on ensuring that the subject detects the stimulus so one can discriminate between offenders and non-offenders as well as among offenders.  Applicant appears to be reading in limitations into the claim language, namely, that the term “probability” must result in a certain output or result, i.e. that the subject will not detect the stimulus.  However, it appears that Martinez-Conde et al (‘617) clearly teaches a form of subconscious as well as conscious attentional detection of the stimulus, which is exactly what is encompassed by the term “probability of a subject detecting a stimulus” as claimed and defined by applicant’s invention (see language in Claim 1, for example).  Further, the claim does not require any particular output to qualify as “probability” of a subject detecting a stimulus such as a value percentage or other specific result.  Therefore, it is submitted that the teachings of Martinez-Conde et al (‘617) to show that detection of the stimulus – either overt or covert – occurs (to differentiate between offenders as well as differentiate between offenders and non-offenders) still constitutes a probability of the subject detecting the stimulus as claimed.  Therefore, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791